



Exhibit 10.1
SPECTRUM PHARMACEUTICALS, INC.
TERM SHEET FOR 2018 LONG-TERM INCENTIVE PLAN
STOCK APPRECIATION RIGHTS AWARD
Spectrum Pharmaceuticals, Inc. hereby grants to the Participant named below
stock appreciation rights (the “SARs”) covering the number of shares of Common
Stock specified below, at the exercise price specified below, and on the terms
and subject to the conditions set forth in this Term Sheet, the Spectrum
Pharmaceuticals, Inc. 2018 Long-Term Incentive Plan (the “Plan”), and the Plan’s
Standard Terms and Conditions (the “Standard Terms and Conditions”), each as
amended from time to time (the Term Sheet and the Standard Terms and Conditions,
as in effect at the time of the execution of the Term Sheet, together
constituting the “Award Agreement” between Participant and the Company). The
SARs are granted pursuant to the Plan and are subject to, and qualified in its
entirety by the Award Agreement. If the Award Agreement conflicts with the Plan,
the Plan will control. Capitalized terms not explicitly defined herein are
defined in the Plan.
Name of Participant:
 
Grant Date:
 
Number of SARs covering Shares:
 
Exercise Price per Share:
$
Vesting Commencement Date:
☐ Same as Grant Date
☐ Date:______________________
Vesting Schedule:
 
Expiration Date:
☐ The ten-year anniversary of the Grant Date



By accepting this Award Agreement, Participant acknowledges that he or she has
received and read, and agrees that the SARs shall be subject to, and Participant
shall comply with, the terms of the Award Agreement and the Plan.
IN WITNESS WHEREOF, the Company has caused this Award Agreement to be executed
by its duly authorized officer.
SPECTRUM PHARMACEUTICALS, INC.

_______________________________________
Name
Title
[Participant/Spouse Signature page follows on the reverse side of this Term
Sheet]





--------------------------------------------------------------------------------







PARTICIPANT’S ACCEPTANCE
The undersigned hereby accepts the foregoing SARs and agrees to the terms and
conditions of the Award Agreement and the Plan. The undersigned hereby
acknowledges receipt of the attached Standard Terms and Conditions and that a
copy of the Plan is available on the Company’s intranet.
PARTICIPANT

_______________________________________
Signature
By his or her signature below, the spouse of Participant, if Participant is
legally married as of the date of his or her execution of this Term Sheet,
acknowledges that he or she has read this Term Sheet, the Standard Terms and
Conditions and the Plan and is familiar with the terms and provisions thereof,
and agrees to be bound by all the terms and conditions of this Term Sheet, the
Standard Terms and Conditions and the Plan.


______________________________________        ______________________________________

Name of Spouse                        Signature of Spouse
OR


By his or her signature below, Participant represents that he or she is not
legally married as of the date of execution of this Term Sheet.
PARTICIPANT

_______________________________________
Signature





--------------------------------------------------------------------------------







SPECTRUM PHARMACEUTICALS, INC.
STANDARD TERMS AND CONDITIONS FOR
STOCK APPRECIATION RIGHTS
These Standard Terms and Conditions apply to any Stock Appreciation Rights
(“SARs”) granted under the Spectrum Pharmaceuticals, Inc. 2018 Long-Term
Incentive Plan (the “Plan”) that are evidenced by a Term Sheet or an action of
the Committee that specifically refers to these Standard Terms and Conditions
(the Term Sheet and the Standard Terms and Conditions, as in effect at the time
of the execution of the Term Sheet, together constituting the “Award Agreement”
between Participant and the Company). Capitalized terms not otherwise defined
herein shall have the meaning set forth in the Plan.
1.
TERMS OF SARs

The Company has granted to the Participant named in the Term Sheet provided to
Participant herewith SARs as set forth in the Term Sheet, at the exercise price
set forth in the Term Sheet, that confer on the holder thereof a right to
receive, on exercise thereof, the excess of (i) the Fair Market Value of one
Share on the date of exercise over (ii) the grant price of the right as
specified by the Committee subject to the other terms and conditions set forth
in the Award Agreement and the Plan. The SARS may be settled in cash or Shares
as determined by the Committee from time to time.
2.
EXERCISE OF SARs

The SARs shall continue to vest, in accordance with the Vesting Schedule set
forth on the Term Sheet, so long as Participant remains in Continuous Service
with the Company. Participant may exercise any vested portion of the SARs at any
time prior to the Expiration Date of the SARs, except as otherwise provided in
the Plan.
To exercise the SARs (or any part thereof), Participant shall provide notice to
the Company specifying the number of SARs Participant wishes to purchase and how
Participant’s Shares (to the extent the SARs will be settled in Shares) should
be registered (in Participant’s name only or in Participant’s and Participant’s
spouse’s names as community property or as joint tenants with right of
survivorship).
Upon exercise of the SARs, Participant shall receive a payment in the form of a
number of Shares (based upon the Fair Market Value of the Shares on the exercise
date); however, the Company reserves the right to settle such SARs in cash if
the Committee has decided that the SARs are to be settled in cash.
If the SARs are settled in Shares: (i) fractional Shares will not be issued, and
(ii) Shares will be issued as soon as practical after exercise. Notwithstanding
the above, the Company shall not be obligated to deliver any Shares during any
period when the Company determines that the exercisability of the SARs or the
delivery of Shares hereunder would violate Applicable Law.
3.
EXPIRATION OF SARs

The SARs shall expire and cease to be exercisable on the Expiration Date set
forth in the Term Sheet.
4.
RESTRICTIONS ON RESALES OF SAR SHARES

The Company may impose such restrictions, conditions or limitations as it
determines appropriate as to the timing and manner of any resales by Participant
or other subsequent transfers by Participant of any Shares issued as a result of
the exercise of the SARs, including without limitation (i) restrictions under an
insider trading policy, (ii) restrictions designed to delay and/or coordinate
the timing and manner of





--------------------------------------------------------------------------------





sales by Participant and other holders of SARs or other equity award holders,
(iii) restrictions as to the use of a specified brokerage firm for such resales
or other transfers, or (iv) restrictions under Applicable Law.
5.
INCOME TAXES

Participant shall make arrangements satisfactory to the Company for the
satisfaction of any withholding tax obligations that arise by reason of
exercising SARs or disposition of any Shares issued as a result of a SAR
exercise. The Company shall not be required to issue Shares or to recognize the
disposition of such Shares until such obligations are satisfied.
6.
TRANSFERABILITY OF SARs

Except as required by Applicable Law, the SARs shall not be assignable,
alienable, saleable, or transferable by Participant except by will or by the
laws of descent and distribution; provided, however, that Participant may, in
the manner established by the Committee, designate a beneficiary or
beneficiaries to exercise the rights of Participant with respect to the SARs on
the death of Participant. The SARs shall be exercisable, during Participant’s
lifetime, only by Participant or, if permissible under Applicable Law, by
Participant’s guardian or legal representative. The SARs may not be pledged,
alienated, attached, or otherwise encumbered, and any purported pledge,
alienation, attachment, or encumbrance thereof shall be void and unenforceable
against the Company.
Notwithstanding the foregoing, Participant may transfer some or all of his or
her SARs to one or more “family members,” which is not a “prohibited transfer
for value,” provided that (i) the Participant (or such Participant’s estate or
representative) shall remain obligated to satisfy all income or other tax
withholding obligations associated with the exercise of such SARs; (ii) the
Participant shall notify the Company in writing that such transfer has occurred
and disclose to the Company the name and address of the “family member” or
“family members” and their relationship to Participant, and (iii) such transfer
shall be effected pursuant to transfer documents in a form approved by the
Committee. For purposes of the foregoing, the terms “family members” and
“prohibited transfer for value” have the meaning ascribed to them in the General
Instructions to form S-8 (or any successor form) promulgated under the
Securities Act of 1933, as amended (“Securities Act”).
7.
CHANGE IN CONTROL

On a Change in Control, any then outstanding and unvested portion of the SARs
shall automatically vest in full effective as of immediately prior to the
consummation of the Change in Control. If the vesting of the SARs so
accelerates, the Committee, in its sole discretion, may provide, in connection
with the Change in Control transaction, for the purchase, exchange, or
cancellation of the SARs for an amount of cash or other property having a value
equal to the difference (or “spread”) between: (i) the value of the cash or
other property that Participant would have received pursuant to the Change in
Control transaction in exchange for the Shares issuable on exercise of the SARs
had the SARs been exercised and settled in Shares immediately prior to the
Change in Control, and (ii) the Exercise Price, less applicable withholding.
8.
REPRESENTATIONS AND WARRANTIES

Participant acknowledges that the Company may issue Shares upon the exercise of
the SARs, if settled in Shares without registering such Shares under the
Securities Act, on the basis of certain exemptions from such registration
requirement if the Company is not then publicly traded. Accordingly, if the SARs
will be settled in Shares, Participant agrees that his or her exercise of the
SARs may be expressly conditioned upon his or her delivery to the Company of an
investment certificate including such representations and undertakings as the
Company may reasonably require in order to assure the availability





--------------------------------------------------------------------------------





of such exemptions, including a representation that Participant is acquiring the
Shares for investment and not with a present intention of selling or otherwise
disposing thereof and an agreement by Participant that the certificates
evidencing any Shares may bear a legend indicating such non-registration under
the Securities Act and the resulting restrictions on transfer. Participant
acknowledges that, because any Shares received upon exercise of the SARs may be
unregistered, Participant may be required to hold the any such Shares
indefinitely unless they are subsequently registered for resale under the
Securities Act or an exemption from such registration is available.
Participant acknowledges that Applicable Law may require the placement of
certain restrictive legends upon any Shares issued upon exercise of the SARs,
and Participant hereby consents to the placing of any such legends upon
certificates evidencing the Shares as the Company may deem necessary or
advisable.
Participant acknowledges that he or she shall be solely responsible for the
satisfaction of any taxes or interest or other consequence, that may arise
pursuant to the SARs (including taxes arising under Code Section 409A of the
Code), and neither the Company nor the Committee nor anyone other than
Participant, or his or her estate or beneficiaries, shall have any obligation
whatsoever to pay such taxes or interest or to otherwise indemnify or hold
Participant harmless from any or all of such taxes.
9.
THE PLAN AND OTHER AGREEMENTS

In addition to the Award Agreement, the SARs shall be subject to the terms of
the Plan, which are incorporated into the Award Agreement by this reference. A
copy of the Plan, and the accompanying prospectus, is available at the Company’s
intranet site.
The Award Agreement and the Plan constitute the entire understanding between
Participant and the Company regarding the SARs. Any prior agreements,
commitments, or negotiations concerning the SARs are superseded.
10.
LIMITATION OF INTEREST IN SHARES SUBJECT TO SARS

Neither Participant (individually or as a member of a group) nor any beneficiary
or other person claiming under or through Participant shall have any right,
title, interest, or privilege in or to any Shares allocated or reserved for the
purpose of the Plan or subject to the Award Agreement except as to such Shares,
if any, as shall have been issued to such person upon exercise of the SARs.
11.
NO EMPLOYMENT RIGHT

Nothing in the Plan, in the Award Agreement or any other instrument executed
pursuant to the Plan shall confer upon Participant any right to continue in the
Company’s employ or service nor limit in any way the Company’s right to
terminate Participant’s Continuous Service at any time for any reason.
12.
GENERAL

In the event that any provision of the Award Agreement is declared to be
illegal, invalid or otherwise unenforceable by a court of competent
jurisdiction, such provision shall be reformed, if possible, to the extent
necessary to render it legal, valid and enforceable, or otherwise deleted, and
the remainder of the Award Agreement shall not be affected except to the extent
necessary to reform or delete such illegal, invalid or unenforceable provision.
Section headings are inserted solely for convenience of reference, and shall not
constitute a part of the Award Agreement, nor shall they affect its meaning,
construction, or effect.





--------------------------------------------------------------------------------





Except as otherwise provided in the Award Agreement or in the Plan, every
covenant, term, and provision of the Award Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective heirs, legatees,
legal representatives, successors, transferees, and assigns.
The Award Agreement may be modified or amended at any time, in accordance with
the Plan and provided that Participant must consent in writing to any
modification that would impair his or her rights under the Award Agreement
provided that no such consent shall be required with respect to any modification
if the Committee determines in its sole discretion that such modification either
(i) is required or advisable in order for the Company, the Plan or the SARs to
satisfy or conform to Applicable Law or to meet the requirements of any
accounting standard, or (ii) is not reasonably likely to significantly diminish
the benefits provided under such SARs.
13.
“MARKET STAND-OFF” CONDITIONS

Participant agrees that, if requested by the Company, Participant will not sell
or otherwise transfer or dispose of any Shares held by Participant without the
prior written consent of the Company during such period of time.
14.
INTERPRETATION

This SAR is granted pursuant to the terms of the Plan, and shall in all respects
be interpreted in accordance therewith. The Committee shall have the power to
interpret the Plan and the Award Agreement and to adopt such rules for the
administration, interpretation, and application of the Plan and the Award
Agreement as are consistent therewith, and to interpret or revoke any such
rules. Any action, decision, interpretation, or determination by the Committee
shall be final, binding, and conclusive on the Company and Participant. No
member of the Committee shall be personally liable for any action,
determination, or interpretation made in good faith with respect to the Plan,
the Award Agreement, or the SARs.
15.
NOTICES

Any notice, demand or request required or permitted to be given under the Award
Agreement shall be in writing and shall be deemed given when delivered
personally or three (3) days after being deposited in the United States mail, as
certified or registered mail, with postage prepaid, and addressed, if to the
Company, at its principal place of business, Attention: Legal Department, and if
to Participant, at his or her most recent address as shown in the employment or
stock records of the Company.
16.
GOVERNING LAW

The validity, construction, interpretation, and effect of these SARs shall be
governed by and determined in accordance with the laws of the State of Delaware,
regardless of the law that might be applied under principles of conflicts of
laws.
17.
COUNTERSIGNATURE

The Term Sheet may be executed in two or more counterparts, each of which shall
be deemed an original and all of which together shall be deemed one instrument,
and is incorporated herein.



